Case 2:19-cv-01217-R-GJS Document 14 Filed 04/16/19 Page 1 of 2 Page ID #:104




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                                  CASE NUMBER:


BRIANNA RIVERA                                       2:19−cv−01217−R−GJS
                                   PLAINTIFF(S)

      v.
BRAINFM, INC. , et al.

                                                   ORDER TO STRIKE ELECTRONICALLY FILED
                                 DEFENDANT(S).
                                                               DOCUMENT(S)




The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply
with the Court’s Local Rules, General Orders, and/or Case Management Order, as indicated:
   04/15/2019            /      13            /        FIRST AMENDED COMPLAINT
  Date Filed                   Doc. No.               Title of Document
                         /                    /
  Date Filed                   Doc. No.               Title of Document




Other:
Leave of Court is required for Plaintiff to amend her complaint. Federal Rules of Civil
Procedure 15(a)(1)(A) allows a party to amend a pleading as a matter of course within 21 days
after service of a motion under Rule 12(b). Defendant's filed their motion under Rule 12(b) on
March 14, 2019.


Dated: April 16, 2019                             By: /s/ Manuel L. Real
                                                      U.S. District Judge


G−106 (6/12)       ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
Case 2:19-cv-01217-R-GJS Document 14 Filed 04/16/19 Page 2 of 2 Page ID #:105
    Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




G−106 (6/12)         ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
